PCIJ_AB_80_ElectricityCompanySofiaBulgaria_BEL_BGR_1940-02-26_ORD_01_DH_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1940. Ordonnance rendue le 26 février 1940.
Le 26 février.

Réle général
n° 75.

ANNÉE JUDICIAIRE 1940

COMPAGNIE D'ÉLECTRICITÉ
DE SOFIA ET DE BULGARIE

Présents : M. GUERRERO, Président; Sir CEcIL Hurst, Vice-
Président ; MM. FROMAGEOT, ALTAMIRA, ANZILOTTI,
NEGULESCO, Jhr. van Eysinca, MM. CHENG, Hupson,
DE VISSCHER, ERICH, juges.

La Cour permanente de Justice internationale,
ainsi composée,
après délibéré en Chambre du Conseil,

Vu les articles 43 et 48 du Statut de la Cour,

Vu les articles 37, 42, 45 et 47 du Règlement de la Cour,

Rend l'ordonnance suivante :

Vu la requéte, déposée et enregistrée au Greffe de la Cour
le 26 janvier 1938, par laquelle le Gouvernement belge a
introduit devant la Cour, contre le Gouvernement bulgare, une
instance relative 4 la Compagnie d’Electricité de Sofia et de
Bulgarie ;

Vu la désignation, par les deux Gouvernements en cause, de
leurs agents, savoir: pour le Gouvernement belge, M. J. G. de
Ruelle, et, pour le Gouvernement bulgare, M. Ivan Altinoff ;

Vu la désignation par le Gouvernement bulgare — ce Gou-
vernement, qui ne comptait sur le siège de la Cour aucun juge

4
3 A/B 80. — COMPAGNIE D’ELECTRICITE DE SOFIA

de sa nationalité, s’étant prévalu du droit que lui réserve
l’article 31 du Statut — de M. Théohar Papazoff pour siéger
dans l'affaire ;

Vu ‘l'ordonnance rendue par le Président de la Cour le
28 mars 1938, fixant au rer juin 1938 le dépôt du Mémoire du
Gouvernement belge et au 12 septembre 1938 le dépôt du
Contre-Mémoire du Gouvernement bulgare, réservant d’autre
part pour une ordonnance ultérieure la fixation de délais affé-
rents à la présentation d’une Réplique par le Gouvernement
belge et d'une Duplique par le Gouvernement bulgare ;

Vu le Mémoire dûment déposé par le Gouvernement belge le
rer juin 1938 (ultérieurement réimprimé le 27 août pour satisfaire
à une demande du Gouvernement bulgare) ;

Vu la requête en indication de mesures conservatoires, déposée
le 4 juillet 1938 au Greffe de la Cour par le Gouvernement
belge, ensemble les télégrammes adressés par l'agent du Gou-
vernement bulgare au Président de la Cour le 27 juillet 1938
et la lettre de l'agent du Gouvernement belge au Greffier de
la Cour du 26 août 1938 ;

Vu l'ordonnance rendue par le Président de la Cour le
27 août 1938, par laquelle, à raison des susdites communica-
tions, il a été donné acte au Gouvernement belge du retrait

de sadite requête en indication de mesures conservatoires ;

Vu l'ordonnance rendue par le Président de la Cour ce même
jour, 27 août 1938, prorogeant au 31 octobre 1938 l'expiration
du délai primitivement fixé au 12 septembre pour le dépôt du
Contre-Mémoire bulgare ;

Vu l'ordonnance rendue par le Président de la Cour le
22 octobre 1938 accordant au Gouvernement bulgare un nouveau
délai expirant le 30 novembre 1938 pour la présentation de
son Contre-Mémoire ;

Vu l'exception préliminaire soulevée le 25 novembre 1938 par
le Gouvernement bulgare opposant la prétendue incompétence
de la Cour ;

Vu l'arrêt de rejet partiel rendu par la Cour le 4 avril 1939,
statuant sur ladite exception ;

Vu l'ordonnance du même jour, 4 avril 1939, par laquelle la
Cour a prorogé jusqu’au 4 juillet 1939 le délai pour la présen-
tation du Contre-Mémoire bulgare et a fixé jusqu’aux 19 août
et 4 octobre 1939 les délais afférents au dépôt d’une Réplique
et d’une Duplique ;

Vu le Contre-Mémoire bulgare dûment déposé à la date du
4 juillet 1939 et la Réplique belge dûment déposée à la date

du 19 août 1939;
5
6 A/B 80. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

Vu le télégramme adressé à la Cour par l’agent bulgare le
2 octobre 1939, ainsi conçu :

« Sofia — 2 octobre 1939 -— Ai honneur communiquer Cour que
événements récents empéchérent ma collaboration avec avocat
défense bulgare professeur français Gilbert Gidel et que par suite
circonstances force majeure résultant guerre suis dans impossibilité
présenter Duplique bulgare — Agent Gouvernement bulgare Ministre
plénipotentiaire ALTINOFF »;

Vu le télégramme adressé à la Cour le 3 octobre 1939 par
l'agent belge, en réponse à la communication du télégramme
du 2 octobre 1939 de l’agent bulgare, ainsi conçu :

« Bruxelles — 3 octobre 1939 — Dans affaire Électricité Sofia
Gouvernement belge ne fait pas objection à prolongation durée
raisonnable des délais pour tenir compte, force majeure stop Cepen-
dant étant donné que Municipalité Sofia a assigné premier août
dernier au pétitoire société belge devant tribunaux bulgares sur
base de leurs décisions constatatoires antérieures Gouvernement belge
saisira la Cour nouvelle demande mesures conservatoires pour éven-
tualité où procès Sofia serait jugé avant procès La Haye — DE
RUELLE » ;

Vu l'ordonnance rendue par le Président de la Cour le
4 octobre 1939, prorogeant au 4 janvier 1940 l'expiration du
délai imparti au Gouvernement bulgare pour la présentation de
sa Duplique ;

Vu la requête du Gouvernement belge du 17 octobre 1939
en indication de mesures conservatoires ;

Vu la notification de cette requête le 18 octobre 1939 à
l'agent du Gouvernement bulgare, avec fixation jusqu'au
24 novembre 1930 du délai imparti pour présenter ses obser-
vations écrites éventuelles sur la demande du Gouvernement
belge en indication de mesures conservatoires ;

Vu le télégramme de l’agent bulgare du 18 novembre 1939,
ainsi CONÇU :

« Sofia — 18 novembre 1939 — En réponse deuxième requête
incidente belge suis chargé Gouvernement bulgare communiquer
Cour que par suite guerre agent bulgare placé impossibilité colla-
borer avec avocats étrangers pour assurer défense bulgare et que
par suite nécessité traverser pays belligérants pour arriver La Haye
comportant risques sérieux sécurité personne Gouvernement bulgare
défend départ juge national Papazoff et agent bulgare stop En
invoquant cette situation force majeure Gouvernement bulgare se
considère non tenu présenter Cour observations demandées tout en
déclarant existence multiples raisons rejet demande belge mesures
conservatoires — Agent Gouvernement bulgare Ministre plénipoten-
tiaire ALTINOFF »;

6
7 A/B 80. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

Vu l'ordonnance rendue par la Cour le 5 décembre 1939,
statuant sur la requête du Gouvernement belge en indication
de mesures conservatoires ;

Vu le télégramme adressé à la Cour le 2 janvier 1940 par
l'agent bulgare et ainsi conçu :

« Sofia — 2 janvier 1940 — Ai honneur communiquer Cour que
Gouvernement bulgare renouvelle sa communication existence situa-
tion force majeure pour raisons contenues dans mes deux dépêches
antérieures deux octobre et dixhuit novembre à la suite quoi il se
considère non tenu présenter Cour Duplique bulgare dans le délai
accordé stop Suivant information officielle avocat défense bulgare
professeur connu Gilbert Gidel avec lequel État bulgare a uneron
[sic] engage est mobilisé dans armée française — Agent Gouver-
nement bulgare Ministre plénipotentiaire ALTINOFF » ;

Vu la lettre du 24 janvier 1940, par laquelle l'agent belge
répond à la communication qui lui a été faite du télégramme
de l'agent bulgare du 2 janvier 1940 et soumet à la Cour
« certaines observations en forme de conclusions » :

« Monsieur le Greffier, — Sous la date du 4 de ce mois, vous
avez bien voulu me communiquer le texte d’un télégramme de
M. l’agent du Gouvernement bulgare en date du 3 janvier courant,
concernant le procès pendant entre l’État belge et l'État bulgare
(affaire de la Compagnie d’Electricité de Sofia et de Bulgarie). —
Le point de vue exposé par le Gouvernement bulgare dans le
susdit télégramme en ce qui regarde la force majeure appelle, de
la part du Gouvernement belge, certaines observations que j’ai
Vhonneur de soumettre à la Cour en forme de conclusions, dont le
texte est ci-joint. — Veuillez agréer, etc. — L’Agent du Gouver-
nement belge: J. DE RUELLE. — Affaire concernant la Société d’Élec-
tricité de Sofia et de Bulgarie. — ConcLusions. — Vu le télégramme
adressé par l'agent du Gouvernement bulgare au Greffier de la
Cour, le 3 janvier courant, — Attendu que le Gouvernement belge
ne peut admettre la thèse qui s’y trouve énoncée, à savoir que
l’état de guerre existant actuellement entre certains pays consti-
tuerait une force majeure s’opposant au déroulement du procès,
lequel devrait ainsi être remis indéfiniment jusqu’à la fin de la

guerre, — Attendu que cette thèse est excessive, frustratoire des
droits de la Partie demanderesse et incompatible avec la haute
mission de la Cour, — Attendu que ni l’une ni l’autre des Parties

en litige n’est impliquée dans le conflit, pas plus d’ailleurs que les
Pays-Bas où est établi le siège de la Cour, — Attendu qu'il peut
être établi, si cela était contesté, que les communications n’ont pas
été interrompues entre ces trois pays, — Attendu d’ailleurs que,
si la Cour, qui est gardienne de sa procédure, estimait raisonnable
d'accorder à telles fins que de droit une dernière prolongation de
délai, le Gouvernement belge n’y ferait pas d’objection, ainsi qu'il
Va déclaré au cours des débats oraux sur l'indication de mesures
conservatoires, — Attendu cependant que ce n’est pas de pareille
mesure limitée qu’il s’agit dans le télégramme susdit de l’agent du

7
8 A/B 80. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

Gouvernement bulgare, — Par ces motifs, — Plaise à la Cour, —
Dire qu’il n’y a pas lieu à suspension de sa procédure, la raison de
force majeure étant à tort invoquée par la Partie défenderesse, —
Réserver à la Partie demanderesse la possibilité de prendre, le cas
échéant, des conclusions complémentaires pour la poursuite du procès,
après que la Cour aura rendu la décision ici sollicitée. — Bruxelles,
le 24 janvier 1940. L’Agent du Gouvernement belge: J. DE RUELLE »;

Considérant que le juge désigné par le Gouvernement bulgare
a été dûment convoqué le 5 janvier 1940 pour le Ig février 1940.

*
* *

Considérant, tout d’abord, que la Cour est appelée a appré-
cier si la prétendue impossibilité de la collaboration d’un avo-
cat étranger et les prétendus risques du voyage à La Haye
constituent une force majeure de nature à justifier la non-
présentation par le Gouvernement bulgare de sa Duplique à la
date du 4 janvier 1940 fixée, après prorogation, par l’ordon-
nance du 4 octobre 1939 ;

Considérant, à cet égard, d’une part qu'il appartient au
Gouvernement bulgare, s’il entend se faire assister par un avocat,
de choisir tel avocat national ou étranger dont la collaboration
dans les circonstances actuelles lui soit utilement assurée; —
d'autre part qu'il n’est pas établi en fait que jusqu’à ce jour
rien se soit opposé et s'oppose aux voyages et aux commu-
nications entre la Bulgarie et le siège de la Cour;

Considérant que les faits allégués ne constituent donc pas
une force majeure de nature à justifier le Gouvernement bul-
gare de ne pas s'être conformé au délai qui lui avait été
imparti, et qui expirait le 4 janvier 1940, pour présenter une
Duplique ;

Considérant qu’il résulte des Mémoire et Contre-Mémoire res-
pectifs déposés en exécution des ordonnances des 28 mars,
27 août 1938 et 4 avril 1939, que, comme le prévoit l’arti-
cle 42 du Réglement, d’une part le Gouvernement belge requé-
rant a présenté son exposé des faits, son exposé de droit ainsi
que ses conclusions, — et que, d’autre part, le Gouvernement
bulgare, défendeur, a fait connaitre sa reconnaissance ou sa
contestation des faits mentionnés dans le Mémoire belge, son
exposé additionnel des faits, ses observations relatives a l’exposé
de droit contenu dans le Mémoire belge, son exposé de droit
en réponse et ses conclusions ;

Considérant que le Gouvernement bulgare, en s’abstenant
aujourd’hui sans raisons valables de présenter une Duplique en
réponse à la Réplique belge du 19 août 1939, ainsi qu’il avait
la faculté de le faire jusqu'au 4 janvier 1940 conformément à
8
9 A/B 80. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

l'ordonnance du 4 avril 1939 et à la prolongation du délai
accordée par l'ordonnance du 4 octobre 1939, ne saurait mettre
par là obstacle, de son propre chef, à la suite de la procédure
engagée, ainsi qu'à l'exercice régulier des attributions de la
Cour conformément à son Statut et à son Règlement ;

Considérant que le Gouvernement belge demande expressé-
ment à la Cour, dans ses observations en forme de conclusions
en date du 24 janvier 1940, que la procédure ne soit pas sus-
pendue, .et que la possibilité lui soit réservée de prendre, le
cas échéant, des conclusions complémentaires pour la poursuite
du procès ;

Considérant que, dans ces conditions, la procédure écrite
doit être considérée comme terminée et que l'affaire se trouve,
par application de l'article 45 du Règlement, en état d’être
plaidée ;

Considérant que, conformément à l’article 47, alinéa 1, du
Règlement, il y a lieu aujourd’hui pour la Cour de fixer la date
d'ouverture de la procédure orale ;

Considérant, d'ailleurs, qu’il convient à cet égard de tenir
compte du temps nécessaire aux Parties pour la préparation
de leurs argumentations orales respectives ;

PAR CES MOTIFS,
La Cour

fixe au 16 mai 1940 la date d'ouverture de la procédure orale
dans l'instance introduite devant la Cour par la requête du
Gouvernement belge déposée et enregistrée au Greffe de la
Cour en date du 26 janvier 1938.

La présente ordonnance a été rédigée en francais, les Parties
s'étant déclarées d’accord pour que toute la procédure ait lieu
en cette langue.
10 A/B 80. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

Fait au Palais de la Paix, à La Haye, le vingt-six février
mil neuf cent quarante, en trois exemplaires, dont l'un restera.
déposé aux archives de la Cour, et dont les autres seront
transmis respectivement au Gouvernement belge et au Gouver-
nement bulgare.

Le Président de la Cour :

(Signé) J. G. GUERRERO.

Le Greffier de la Cour :

(Signé) J. Lopez OLIvAN.

10
